[Logo - American Funds®] The Income Fund of America® Prospectus Supplement For the prospectus dated October 1, 2008 1.Expense information for Class F-2 shares in the "Annual fund operating expenses" table in the "Fees and expenses of the fund" section of the prospectus on page 5 is amendedas follows: Annual fund operating expenses (deducted from fund assets)8 Class F-214 Management fees9 0.25% Distribution and/or service (12b-1) fees10 none Other expenses11 0.16 Total annual fund operating expenses9 0.41 2.Expense information for Class F-2 shares in the "Examples" table in the "Fees and expenses of the fund" section of the prospectus on page 6 is amended asfollows: 1 year 3 years 5 years 10 years Class F-2 — excluding intermediary fees5 42 132 230 518 Keep this supplement with your prospectus
